FILED
                              NOT FOR PUBLICATION                              DEC 28 2009

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 SURINDER KAUR PATTI,                              No. 07-71404

               Petitioner,                         Agency No. A099-339-834

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

        Surinder Kaur Patti, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order summarily affirming an immigration judge’s

(“IJ”) decision denying her application for asylum, withholding of removal, and



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KAD/Research                                1
protection under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence, Husyev v. Mukasey,

528 F.3d 1172, 1177 (9th Cir. 2008), and we deny the petition for review.

       Substantial evidence supports the IJ’s adverse credibility determination

because Patti’s testimony was inconsistent with her documentary evidence

concerning the events following her release from police detention and leading up to

her departure from India, see Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.

2001), and Patti did not persuasively explain these inconsistencies, see Don v.

Gonzales, 476 F.3d 738, 741-42 (9th Cir. 2007). In the absence of credible

testimony, Patti’s asylum and withholding of removal claims fail. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

       Because Patti’s CAT claim is based on the testimony the IJ found not

credible, and Patti points to no other evidence to show it is more likely than not she

would be tortured if returned to India, her CAT claim fails. See id. at 1156-57.

       PETITION FOR REVIEW DENIED.




KAD/Research                              2                                    07-71404